FILED
                              NOT FOR PUBLICATION                           OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TONY EUGENE SAFFOLD,                              No. 12-15793

                Plaintiff - Appellant,            D.C. No. 1:09-cv-02262-DLB

  v.
                                                  MEMORANDUM *
T. REYNOLDS; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding **

                             Submitted October 15, 2013 ***

Before:         FISHER, GOULD, and BYBEE, Circuit Judges.

       California state prisoner Tony Eugene Saffold appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants violated his First and Eighth Amendment rights. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§§ 1915A and 1915(e)(2)(B)(ii), Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and a

dismissal for failure to exhaust, Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir.

2010). We affirm.

      The district court properly dismissed Saffold’s failure-to-protect claim

because Saffold failed to exhaust administrative remedies in a proper manner. See

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (holding that “proper exhaustion” is

mandatory and requires adherence to administrative procedural rules); Sapp, 623

F.3d at 825 (“[A]n inmate must first present a complaint at the first level of the

administrative process.”). The district court did not clearly err in finding that

Saffold failed to give prison officials notice of his failure-to-protect claim. See

Sapp, 623 F.3d at 821 (reviewing underlying factual findings for clear err); Griffin

v. Arpaio, 557 F.3d 1117, 1120-21 (9th Cir. 2009) (grievance must give notice of

claim).

      The district court properly dismissed Saffold’s claim challenging the

prison’s grievance procedures because “[t]here is no legitimate claim of

entitlement to a grievance procedure.” Mann v. Adams, 855 F.2d 639, 640 (9th


                                           2                                        12-15793
Cir. 1988).

      The district court properly dismissed Saffold’s retaliation claim because

Saffold failed to allege facts showing that defendants acted with retaliatory intent,

that their actions did not advance a legitimate correctional purpose, and that their

actions chilled his First Amendment rights. See Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (setting forth the elements of a § 1983 retaliation claim in

the prison context).

      The district court properly dismissed Saffold’s deliberate indifference claim

because Saffold failed to allege facts showing that defendants knew of and

consciously disregarded a serious risk of harm to his health. See Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (setting forth objective and subjective prongs

of deliberate indifference claim).

      AFFIRMED.




                                           3                                    12-15793